        Case 18-31635       Doc 51     Filed 03/02/19 Entered 03/02/19 19:08:59            Desc Main
                                         Document     Page 1 of 6


                              UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF NORTH CAROLINA
                                     CHARLOTTE DIVISION



       In re:                                                    Case No.: 18-31635

    VR KING CONSTRUCTION,
  LLC,                                                            Chapter 11

     Debtor.


MOTION TO SUBSITUTE COUNSEL

1. NOW COMES DEBTOR by and through attorney, Robert Lewis, Jr., and moves to substitute Robert Lewis, Jr., as
   the attorney of record in this Bankruptcy proceeding. In support hereof, Debtor shows unto the Court.

2. The Debtor filed a voluntary petition for relief under chapter 11 of the United States Bankruptcy Code
   in this Court on October 31, 2018 (the “Petition Date”).

3. Debtor's original attorney and present attorney of record is John C. Woodman of the North Carolina
   Bar No. 42365

4. Debtor desires to release and discharge Mr. Woodman as his attorney of record going forward; and in
   substitution thereof, Debtor desires to employ the legal services of attorney, Robert Lewis, Jr., to be
   henceforth her attorney of record in this bankruptcy proceeding.

5. The undersigned is informed and believes that Debtor has communicated with Mr. Woodman its
   intention to change legal counsel as above set-forth.

6. Attorney Robert Lewis, Jr., is a licensed practicing attorney, admitted to and engaged in the practice of
   law in this Court; he represents no interests in conflict with the interests of Debtor, either in this
   proceeding or generally.

WHEREFORE, DEBTOR PRAYS THE COURT:

1. Authorize and approve the substitution of legal counsel in this bankruptcy proceeding; and in
   connection therewith;

2. Excuse Attorney John C. Woodman from further duties as counsel of record for Debtor herein; and

3. Authorize Attorney Robert Lewis, Jr., to assume the responsibilities as his legal counsel of record and
   for such other and further relief as to the Court may seem just and proper.


This 2nd day of March, 2019.
       Case 18-31635      Doc 51     Filed 03/02/19 Entered 03/02/19 19:08:59    Desc Main
                                       Document     Page 2 of 6



/s/ Robert Lewis, Jr. (NC Bar No. 35806)
The Lewis Law Firm, P.A.
                                                             434 Fayetteville Street, Suite 2330
                                                             Raleigh, NC 27601
                                                             Phone: (919) 719-3906
                                                             Fax: (919) 573-9161
                                                             Email: rlewis@thelewislawfirm.com
        Case 18-31635       Doc 51     Filed 03/02/19 Entered 03/02/19 19:08:59            Desc Main
                                         Document     Page 3 of 6
                              UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF NORTH CAROLINA
                                     CHARLOTTE DIVISION



       In re:                                                     Case No.: 18-31635

    VR KING CONSTRUCTION,
  LLC,                                                             Chapter 11

     Debtor.


                                            NOTICE OF OPPORTUNITY FOR HEARING
                                            (Response required if opposed and hearing sought)


NOTICE OF OPPORTUNITY FOR HEARING
(Response required if opposed and hearing sought)

TAKE NOTICE that Debtor(s) have filed papers with the Court to substitute counsel. A copy of these
papers is included with this Notice.

Your rights may be affected. You should read these papers carefully and discuss them with your attorney,
if you have one in this bankruptcy case. If you do not have an attorney, you may wish to consult one.

If you do not want the Court to order the substitution of counsel, or if you want the Court to consider your
views on the motion, then on or before March 5, 2019 you or your attorney must do three (3) things:

File with the Court a written response requesting that the Court hold a hearing and explaining your
position. File the response at:

U.S. Bankruptcy Court 401 W. Trade Street Charlotte, NC 28202

If you mail your request to the Court for tiling, you must mail it early enough so that the Court will receive
it on or before the date stated above.

On or before the date stated above for written responses, you must also mail or fax a copy of your written
request to:

Robert Lewis, Jr
PO Box 1446
Raleigh, NC 27602

Attend the hearing scheduled for: March 5, 2019 at the United States Bankruptcy Court, 40 I W. Trade
Street, Courtroom# 1-5, Charlotte, North Carolina 28202.




If you or your attorney do not take these s teps, A HEARING WILL NOT BE HELD, and the Court may
decide that you do not oppose the relief sought in the motion or objection and may enter an order granting
that relief.
       Case 18-31635      Doc 51     Filed 03/02/19 Entered 03/02/19 19:08:59    Desc Main
                                       Document     Page 4 of 6


This 2nd day of March, 2019.

/s/ Robert Lewis, Jr. (NC Bar No. 35806)
The Lewis Law Firm, P.A.
                                                             434 Fayetteville Street, Suite 2330
                                                             Raleigh, NC 27601
                                                             Phone: (919) 719-3906
                                                             Fax: (919) 573-9161
                                                             Email: rlewis@thelewislawfirm.com
       Case 18-31635       Doc 51     Filed 03/02/19 Entered 03/02/19 19:08:59           Desc Main
                                        Document     Page 5 of 6



UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION



       In re:                                                   Case No.: 18-31635

    VR KING CONSTRUCTION,
  LLC,                                                           Chapter 11

     Debtor.




The undersigned certifies that on the 2nd day of March, 2019, she served a copy of the foregoing: MOTION
TO SUBSTITUTE LEGAL COUNSEL and NOTICE OF OPPORTUNITY FOR HEARING:

       by placing said copy in a postpaid envelope addressed to the person(s) hereinafter named, at the
place address below, which is the last known address, and by depositing said envelope and its contents in
the United States Mail:

       Bankruptcy Administrator (via ECF)

       John C. Woodman (sent via electronic filing)
       211 East Blvd.
       Charlotte, North Carolina 28203

       Vinroy W. Reid (sent via electronic filing)
       PO Box 5035
       Charlotte, North Carolina 28229

       ALL CREDITORS ON MATRIX

This 2nd day of March, 2019.

/s/ Robert Lewis, Jr. (NC Bar No. 35806)
The Lewis Law Firm, P.A.
                                                                   434 Fayetteville Street, Suite 2330
                                                                   Raleigh, NC 27601
                                                                   Phone: (919) 719-3906
                                                                   Fax: (919) 573-9161
                                                                   Email: rlewis@thelewislawfirm.com
Case 18-31635   Doc 51   Filed 03/02/19 Entered 03/02/19 19:08:59   Desc Main
                           Document     Page 6 of 6
